DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713 and further in further view of Colburn – US 5033397 (Hereinafter “Col”).
As to claim 20, Wa teaches an agricultural implement for acquiring at least one of soil and vegetation ([0440]: an environmental sample (e.g., soil sample) may be tested to determine whether there are any contaminants or toxins. Such samples can be collected using any mechanism, including those described elsewhere herein; [1580]: collection site in a vehicle; thus “an agricultural implement for acquiring at least one of soil and vegetation”), comprising:
([1577]: processing systems are configured for use as point of service systems, a point of service system may be used in or embedded in other vehicle configured to transport a subject from one point to another; [1582]: a point of service system is located onboard a transportation system (e.g., vehicle) and a sample is collected from a subject and processed on the transportation system); a testing implement comprising a test strip for preparing the sample ([1022-1024] and fig.72: a test strip includes  one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents; thus “a testing implement comprising a test strip for preparing the sample”). 
Wa does not explicitly teach a sampling implement supported by the vehicle for acquiring at least one of soil and vegetation; at least one processing system comprising at least one of a soil processing system and a vegetation processing system for preparing a sample; and a testing implement comprising a test strip for testing the sample.
Hale teaches a sampling implement supported by the vehicle for acquiring at least one of soil and vegetation; at least one processing system comprising at least one of a soil processing system and a vegetation processing system for preparing a sample (abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify Wa with teachings of Hale to include a sampling implement supported by the vehicle for acquiring at least one of soil and vegetation; at least one processing system comprising at least one of a soil processing system and a vegetation processing system for preparing a sample, for real time soil sample analysis relates to site-specific acquisition of soil samples using a vehicle moving over a field (abstract, col.1, lines 4-7). 
Modified Wa does not explicitly teach a testing implement comprising a test strip for testing the sample.
(col.12, lines 33-44).
Since Wa further teaches colorimetric testing for substance concentration ([1875]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Col to include a testing implement comprising a test strip for testing the sample, for nitrate reading (col.12, lines 33-44).

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), and Bhandari – US 20060121620, and further in further view Ouchi- US 4174178.
As to claim 21, modified Wa teaches all limitations of claim 20. 
Wa teaches a plurality of test strips (see reasons stated above).
Col further teaches colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate nitrate reading (col.12, lines 33-44).
 It does not explicitly teach the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution. 
Bhandari teaches a concept of: a testing strip may have one or more of testing reagents and the testing strip is sequentially dipped in the sample solution, a methyl salicylate solution, ([0143]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include colorimeter configured to test a test strip of the plurality of test strips after the test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution, to approximate the concentration of nitrate ions in the sample solution ([0143]).
Modified Wa does not explicitly teach the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution.
Ouchi teaches a concept of: a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30).
(col.8, lines 41-50) and since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing, and since Wa teaches RFID tags which may be on an assay station, the identifier detector may be in communication with a controller or other component of the device, such that the identifier detector can transmit information regarding the identity of an assay station ([0483 and 1161]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution; colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution (as recited in claim 21); at least one of the plurality of test strips being associated with an identification disposed on the test strip holder and indicating a location where the sample was taken (as recited in claim 22);  one or more guide rollers being driven to guide a test strip of the plurality of test strips (as recited in claim 23); the test strip holder holding multiple test strips that are reactive to different chemicals and disposed side by side (as recited in claim 24); the at least one processing system being configured to generate a data map that shows test results generated by the colorimeter for each chemical tested at each location (as recited in claim 25); the test strip apparatus being driven to drop, submerging the specific test strip into the solution (as recited in claim 26), the testing implement further comprising a sample container holding the solution, the sample container being driven to rise, submerging the specific test strip into the solution (as recited in claim 27); for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713 and Colburn – US 5033397 (Hereinafter “Col”), and further in further view of Anderson – US 20150373905.
As to claim 28, modified Wa teaches all limitations of claim 20, it does not explicitly teach the testing implement comprising an ion-selective electrode immersed in the sample and configured to communicate a test result for the sample to the one or more processing system.
Anderson teaches a concept of: an ion-selective electrode that converts the activity of a specific ion dissolved in a small amount of solution into an electrical potential, a voltage that can be amplified by an analog amplifier. The voltage depends on the ionic activity. The sensing part of the electrode is usually made as an ion-specific membrane, along with a reference electrode. The voltage is proportional to the concentration of the ions ([0024]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Anderson to include the testing implement comprising an ion-selective electrode immersed in the sample and configured to communicate a test result for the sample to the one or more processing system, to enable concentration of ions determination ([0024]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713 and Colburn – US 5033397 (Hereinafter “Col”), and further in further view of Bhandari – US 20060121620.
As to claim 29, modified Wa teaches all limitations of claim 20, it does not explicitly teach the testing implement comprising a spectrophotometer configured to analyze the sample.
Bhandari teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and enables the concentration of nitrate in the nitrate-containing sample to be directly determined ([0017]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include the testing implement comprising a spectrophotometer configured to analyze the sample, to enable concentration of nitrate in nitrate-containing sample to be directly determined ([0017]).

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713 and Colburn – US 5033397 (Hereinafter “Col”), and further in further view of McEntee – US 20020102186.
As to claim 30, modified Wa teaches all limitations of claim 20, it does not explicitly teach the testing implement further comprising: a reel; a pouch strip wound onto the reel.
McEntee teaches a concept of: reels of microarray strips may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strip is fed into the automated systems for processing ([0019]).
McEntee further teaches both edges of the pocket strip contain a linear, regularly-spaced sequence of tractor feed perforations such as tractor perforation 236. These ([0014] and described fig.2 below).

    PNG
    media_image1.png
    665
    927
    media_image1.png
    Greyscale




Since Wa teaches ([1022-1024] and fig.72: a test strip includes one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents) and one or ([1026]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of McEntee to include a reel; a pouch strip wound onto the reel (as recited in claim 30); the pouch strip having a plurality of pouches, each pouch of the plurality of pouches storing a reagent (as recited in claim 31); the testing implement further comprising a test syringe being driven to dip into each pouch (as recited in claim 32), for preparing sample(s) for performance and/or to perform a biological or chemical reaction that yields a detectable signal indicative of the presence or absence of one or more analyte, and/or a concentration of a one or more analyte. 
Furthermore, it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of McEntee to include the testing implement further comprising one or more drive strips on each side of the pouch strip (as recited in claim 33); the testing implement further comprising at least one strip drive wheel powered to drive the one or more drive strips (as recited in claim 34); the testing implement further comprising a sprocket drive wheel; 4Docket No.: 60403-5023 a drive strip of the one or more drive strips having one or more sprocket holes and driven by the sprocket drive wheel (as recited in claim 35). This is also important for allowing for automated translation of the microarray strip in a direction parallel to the length of the microarray strip and can also provide for precise mechanical positioning of the embedded microarrays within a scanning device ([0014]).

	As to claims 31-35, claims 31-35 are rejected as reasons stated in the rejection of claim 30.

Claims 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Colburn – US 5033397 (Hereinafter “Col”) and Bhandari – US 20060121620, and further in further view Ouchi- US 4174178.
As to claims 36-37 and 39, Wa teaches a computer-implemented method ([1427]: a controller uses a processor), comprising: having an agricultural implement for acquiring at least one of soil and vegetation ([0440]: an environmental sample (e.g., soil sample) may be tested to determine whether there are any contaminants or toxins. Such samples can be collected using any mechanism, including those described elsewhere herein; [1580]: collection site in a vehicle; thus “having an agricultural implement for acquiring at least one of soil and vegetation”), comprising: having a vehicle ([1577]: processing systems are configured for use as point of service systems, a point of service system may be used in or embedded in other vehicle configured to transport a subject from one point to another; [1582]: a point of service system is located onboard a transportation system (e.g., vehicle) and a sample is collected from a subject and processed on the transportation system); having a testing implement comprising a test strip for preparing the sample ([1022-1024] and fig.72: a test strip includes  one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents; thus “having a testing implement comprising a test strip for preparing the sample”). 
 Wa does not explicitly teach sending, by a processor, a control signal to a motor of a testing implement, the control signal effecting advancement of a test strip holder of the testing implement, the testing implement further comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the dispensing wheel around the roller to the collecting wheel, wherein the motor drives the collecting wheel; a colorimeter; and a plurality of test strips disposed on the test strip holder for contacting a solution, the colorimeter configured to test a specific test strip of the 
Col teaches a concept of: having a test strip along with colorimetric strip reader are utilized for testing soil sample for nitrate reading (col.12, lines 33-44).
Since Wa further teaches colorimetric testing for substance concentration ([1875]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify Wa with teachings of Col to include a testing implement comprising a test strip for testing the sample, for nitrate reading (col.12, lines 33-44).
Modified Wa does not explicitly teach sending, by a processor, a control signal to a motor of a testing implement, the control signal effecting advancement of a test strip holder of the testing implement, the testing implement further comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the dispensing wheel around the roller to the collecting wheel, wherein the motor drives the collecting wheel; a colorimeter; and a plurality of test strips disposed on the test strip holder for contacting a solution, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing a sample and indicate a color corresponding to a concentration of a chemical in the solution.
Bhandari teaches a concept of: a testing strip may have one or more of testing reagents and the testing strip is sequentially dipped in the sample solution, a methyl salicylate solution, and a NaOH solution, whereby the presence of nitrate ions in the sample solution triggers a colorimetric change on the testing strip which may be compared with a color chart to approximate the concentration of nitrate ions in the sample solution ([0143]).
Bhandari further teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and ([0017]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include colorimeter configured to test a test strip of the plurality of test strips after the test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution, to approximate the concentration of nitrate ions in the sample solution ([0143]).
Modified Wa does not explicitly teach sending, by a processor, a control signal to a motor of a testing implement, the control signal effecting advancement of a test strip holder of the testing implement, the testing implement further comprising: the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor drives the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution.
Ouchi teaches a concept of: a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30).
([1427]: a controller uses a processor) and since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing; and since Wa teaches RFID tags which may be on an assay station, the identifier detector may be in communication with a controller or other component of the device, such that the identifier detector can transmit information regarding the identity of an assay station ([0483 and 1161]); and since Bhandari further teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and enables the concentration of nitrate in the nitrate-containing sample to be directly determined ([0017]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include a computer-implemented method, comprising: sending, by a processor, a control signal to a motor of a testing implement, the control signal effecting advancement of a test strip holder of the testing implement, the testing implement further comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the dispensing wheel around the roller to the collecting wheel, wherein the motor drives the collecting wheel; a colorimeter; and a plurality of test strips disposed on the test strip holder for contacting a solution, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing a sample and indicate a color corresponding to a concentration of a chemical in the solution, colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution (as recited in claim 36); receiving a test result associated with the specific test strip from the colorimeter (as recited in claim 37); receiving an (as recited in claim 39), for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Colburn – US 5033397 (Hereinafter “Col”), Bhandari – US 20060121620, and Ouchi- US 4174178, and further in further view of Anderson – US 20150373905.
As to claim 38, modified Wa teaches all limitations of claim 36, it does not explicitly teach receiving a test result associated with the specific test strip from an ion-selective electrode of the testing implement.
Anderson teaches a concept of: an ion-selective electrode that converts the activity of a specific ion dissolved in a small amount of solution into an electrical potential, a voltage that can be amplified by an analog amplifier. The voltage depends on the ionic activity. The sensing part of the electrode is usually made as an ion-specific membrane, along with a reference electrode. The voltage is proportional to the concentration of the ions ([0024]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Anderson to include receiving a test result associated with the specific test strip from an ion-selective electrode of the testing implement, to enable concentration of ions determination ([0024]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this and previous Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20020102186, which teaches reels of microarray strips may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strip is fed into the automated systems for processing ([0019]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TRUONG D PHAN/Examiner, Art Unit 2861
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861